     9:19-cv-00521-RMG-MGB         Date Filed 02/21/19     Entry Number 1      Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

LIBERTY CORPORATE CAPITAL LTD.,                     ) Civil Action No.: 9:19-cv-521-BHH
                                                    )
                              Plaintiff,            )
                                                    )
v.                                                  )
                                                    )
PALMETTO BLUFF SHOOTING CLUB, LLC,                  )
PALMETTO BLUFF DEVELOPMENT, LLC,                    )
PALMETTO BLUFF REAL ESTATE                          )
COMPANY, LLC, MAY RIVER FOREST,                     )
LLC, PALMETTO BLUFF COMPANY, LLC                    )
(F/K/A CRESCENT COMMUNITIES, LLC)                   )
CRESCENT COMMUNITIES REALTY, LLC,                   )
MONTAGE HOTELS & RESORTS, LLC,                      )
GLENN GARBY, KIM GARBY, JACKSON                     )
STEELE, MELANIE STEELE, PAUL PEPE,                  )
                                                    )
                                                    )
                              Defendants.           )

                    COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Liberty Corporate Capital, Ltd.   Liberty , by and through counsel, files this

Complaint for Declaratory Judgment against Palmetto Bluff Shooting Club, LLC

        , Palmetto Bluff Development, LLC                          , Palmetto Bluff Real Estate

Company, LLC                          , May River Forest, LLC                  , Palmetto Bluff

Company, LLC (f/k/a Crescent Communities, LLC)          PB Company , Crescent Communities

Realty, LLC                 , Montage Hotels & Resorts, LLC                  (PB Development,

PB Real Estate, May River, PB Company, CC Realty, and Montage are collectively referred to

             -                              , Glenn Garby, Kim Garby, Jackson Steele, Melanie

Steele, Paul Pepe, Sharon Pepe, and                     (Mr. and Ms. Garby, Mr. and Ms. Steele,
  9:19-cv-00521-RMG-MGB             Date Filed 02/21/19      Entry Number 1       Page 2 of 17




Mr. and Ms. Pepe, and                                                                             ,

showing the Court as follows:

                                                 1.

       This insurance coverage declaratory judgment action arises out of

claims that Liberty owes it defense and indemnity in connection with an underlying action styled

Glenn Garby, et al. v. Palmetto Bluff Shooting Club, et al., Civil Action No. 2017-CP-0886,

pending in the Court of Common Pleas in the State of South Carolina, County of Beaufort (the

 Lawsuit . Liberty joins the Homeowners and other parties to the Lawsuit to ensure that it can

obtain complete relief by resolving all issues between the parties.

                                                 2.

       Liberty subscribed to policy numbers L201530923 and L201630923, which provided PB

Shooting Club commercial general liability coverage, subject to the              terms, conditions,

limitations, and exclusions, from January 11, 2015, to January 11, 2017 (collectively, the

              Copies of the Policies are attached as Exhibits A-1 and A-2.

                                                 3.

       Liberty respectfully requests a judicial determination that it has no duty to defend or

indemnify PB Shooting Club in the Lawsuit based upon the                     terms, conditions, and

exclusions.

                                          THE PARTIES

                                                 4.

       Liberty is a corporation organized and existing under the laws of England and Wales with

its principal place of business in the United Kingdom. For the purposes of diversity, Liberty is a

United Kingdom citizen.



                                                                                                 2
    9:19-cv-00521-RMG-MGB                 Date Filed 02/21/19           Entry Number 1            Page 3 of 17




                                                          5.

         PB Shooting Club operates a sporting clays course near Bluffton, South Carolina. Upon

information and belief, PB Shooting Club is a corporation organized and existing under the laws

of Delaware with its principal place of business in South Carolina. PB Shooting Club may be

served through its registered agent, C T Corporation System at 2 Office Park Court, Suite 103,

Columbia, South Carolina, 29223.               For the purposes of diversity, PB Shooting Club is a

Delaware and South Carolina citizen.1

                                                          6.

         Upon information and belief, Defendant PB Development is a limited liability company

organized under the Laws of South Carolina. PB Development may be served through its

registered agent, C T Corporation System at 2 Office Park Court, Suite 103, Columbia, South

Carolina, 29223. For the purposes of diversity, PB Development is a South Carolina citizen.

                                                          7.

         Upon information and belief, Defendant PB Real Estate is a limited liability company

organized under the Laws of South Carolina. PB Real Estate may be served through its registered

agent, C T Corporation System at 2 Office Park Court, Suite 103, Columbia, South Carolina,

29223. For the purposes of diversity, PB Real Estate is a South Carolina citizen.




1
  With respect to Paragraphs 5-11, Liberty states that after reasonable efforts to search through publicly available
information, it is unable to determine the identity or citizenship of all the individual members or managers of the
limited liability company defendants. However, there is no reason to believe that any of the members of the limited
liability companies are citizens of the United Kingdom. Should the Court require greater detail, Liberty respectfully
requests that the Court require the limited liability company defendants to identify all of their members, the place of
citizenship, and place of domicile. If appropriate, Liberty reserves the right to request jurisdictional discovery.

                                                                                                                     3
  9:19-cv-00521-RMG-MGB            Date Filed 02/21/19     Entry Number 1      Page 4 of 17




                                               8.

       Upon information and belief, Defendant May River is a limited liability company

organized under the Laws of South Carolina. May River may be served through its registered

agent, C T Corporation System at 2 Office Park Court, Suite 103, Columbia, South Carolina,

29223. For the purposes of diversity, May River is a South Carolina citizen.

                                               9.

       Upon information and belief, Defendant PB Company is a limited liability company

organized under the Laws of Georgia and is eligible to transact business in South Carolina. PB

Company was formerly known as Crescent Resources, LLC and Crescent Communities, LLC.

PB Company may be served through its registered agent, C T Corporation System at 2 Office

Park Court, Suite 103, Columbia, South Carolina, 29223. Upon information and belief, PB

                                                      en, Arthur W. Fields, James M. Short, Jr.,

R. Wayne McGee, and Richard J. Osborne, all of whom are North Carolina citizens. For the

purposes of diversity, PB Company is a citizen of Georgia, South Carolina, or North Carolina.

                                              10.

       Upon information and belief, Defendant CC Realty is a limited liability company

organized under the Laws of North Carolina and is eligible to transact business in South

Carolina. CC Realty may be served through its registered agent, C T Corporation System at 2

Office Park Court, Suite 103, Columbia, South Carolina, 29223. For the purposes of diversity,

CC Realty is a South Carolina citizen.

                                              11.

       Upon information and belief, Defendant Montage is a limited liability company

organized under the Laws of Nevada and is eligible to transact business in South Carolina.



                                                                                                4
  9:19-cv-00521-RMG-MGB            Date Filed 02/21/19      Entry Number 1   Page 5 of 17




Montage may be served through its registered agent, C T Corporation System at 2 Office Park

Court, Suite 103, Columbia, South Carolina, 29223.

manager is Alan L. Fuerstman. Mr. Fuerstman is a California citizen. For the purposes of

diversity, Montage is a citizen of South Carolina, Nevada, or California.

                                               12.

       Upon information and belief, Defendants Glenn Garby and Kim Garby may be served at

29 Camp Eight Road, Bluffton, SC 29910. For the purposes of diversity, Glenn Garby and Kim

Garby are citizens of South Carolina.

                                               13.

       Upon information and belief, Defendants Jackson Steele and Melanie Steele may be

served at 18 Camp Eight Road, Bluffton, SC 29910. For the purposes of diversity, Jackson

Steele and Melanie Steele are citizens of South Carolina.

                                               14.

       Upon information and belief, Defendants Paul Pepe and Sharon Pepe may be served at 14

Rose Court Road, Bluffton, SC 29910. For the purposes of diversity, Paul Pepe and Sharon Pepe

are citizens of South Carolina.

                                               15.



                                                                                  are citizens

of South Carolina.




                                                                                            5
  9:19-cv-00521-RMG-MGB               Date Filed 02/21/19      Entry Number 1       Page 6 of 17




                                  JURISDICTION AND VENUE

                                                  16.

          Liberty files this action under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201,

et seq.

                                                  17.

          This Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1332(a)(1). The amount

in controversy exceeds, exclusive of interest and costs, seventy-five thousand dollars ($75,000).

                                                  18.

          There is complete diversity of citizenship between Plaintiff and Defendants.

                                                  19.

          Venue in this District is proper under 28 U.S.C. § 1391(b)(2).

                                                  20.

          This Court has personal jurisdiction over all Defendants.

                                                  21.

          An actual case and controversy of a justiciable nature exists between the parties involving

their rights and obligations, if any, under the Policies. Liberty is uncertain as to its obligations

under the Policies, if any, and PB Shooting Club          rights under the Policies. There is also a

justiciable controversy between Liberty and

third-                                                  insured. See, e.g., State Farm & Cas. Co. v.

Singleton, 774 F. Supp. 2d 773, 776 (D. S.C. Oct. 28, 2009) (quoting Nautilus Ins. Co. v.

Winchester Homes, Inc., 15 F.3d 371, 375 (4th Cir. 1994))             A dispute between a liability

insurer, its insured, and a third party with a tort claim against the insured over the extent of the

          s respo                                                      even though the tort claimant



                                                                                                    6
  9:19-cv-00521-RMG-MGB            Date Filed 02/21/19      Entry Number 1      Page 7 of 17




has not yet reduced his claim against the insured to judgment. . Thus, Liberty is entitled to

bring this declaratory judgment action in this Court.

                               THE UNDERLYING LAWSUIT

                                                22.

       On or about May 4, 2017, the Homeowners filed the Lawsuit.



                                                23.

       The Lawsuit alleges that the Homeowners purchased their properties in the Palmetto

Bluff development with the expectation (and at associated price points) of living full-time in

                      Complaint, ¶¶ 18-19.

                                                24.

       The Lawsuit alleges that in March 2015, PB Shooting Club opened the shooting club as

an amenity for development owners and guests. The Homeowners allegedly purchased their

homes before PB Shooting Club opened the club, and the Homeowners purportedly were never

                                                               . Complaint, ¶¶ 27, 32, 39.

                                                25.

       The Homeowners allege that the c

Complaint, ¶ 38.

                                                26.

       Upon information and belief, PB Shooting Club was made aware of complaints

associated with the noise in March 2016. Complaint, ¶ 40.

                                                27.

       The Homeowners and the Defendants negotiated and mediated pursuant to the Palmetto



                                                                                               7
  9:19-cv-00521-RMG-MGB                Date Filed 02/21/19   Entry Number 1      Page 8 of 17




Bluff Community Charter, but those efforts were unsuccessful. Complaint, ¶ 42.

                                                 28.

        The Lawsuit asserts the following causes of action: (1) nuisance, (2) nuisance per se

pursuant to S.C. Code § 31-18-30(B), (3) negli



                                                                     Complaint, ¶¶ 44-86.

                                            THE POLICIES

                                                 29.

        Under Coverage A, the Policies provide, in relevant part:

        a.        We will pay those sums that the insured becomes legally obligated to pay

                  this insurance applies.

Exhibit A-1 at LRS CG0001C NRA 01 13, p. 1 of 20; Exhibits A-2, at LRS CG0001C NRA 07

15, p. 1 of 20.

                                                 30.

        The Policies provide that:

        b.

                  (1)



                  (2)

                  period;

                                                   ***

Id.




                                                                                                8
  9:19-cv-00521-RMG-MGB               Date Filed 02/21/19      Entry Number 1       Page 9 of 17




                                                  31.



        a.        Physical injury to tangible property, including all resulting loss of use of
                  that property. . . .
        b.        Loss of use of tangible property that is not physically injured. . . .

Exhibit A-1 at LRS CG0001C NRA 01 13, p. 19 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 19 of 20.

                                                  32.

        The Policies provide that:




Exhibit A-1 at LRS CG0001C NRA 01 13, p. 1 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 1 of 20.

                                                  33.

                                                    an accident or series of accidents, including
        continuous or repeated exposure to substantially the same general harmful conditions

Exhibit A-1 at LRS CG0001C NRA 01 13, p. 18 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 18 of 20.

                                                  34.

        Under Coverage B, the Policies provide:

        a.        We will pay those sums that the insured becomes legally obligated to pay
                  as damages
                  insurance applies.




                                                                                                    9
  9:19-cv-00521-RMG-MGB              Date Filed 02/21/19         Entry Number 1      Page 10 of 17




Exhibit A-1 at LRS CG0001C NRA 01 13, p. 6 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 6 of 20.

                                                    35.

                                                                                  , as follows:


        following offenses:

        a.        False arrest, detention or imprisonment;
        b.        Malicious prosecution;
        c.        The wrongful eviction from, wrongful entry into, or invasion of the right
                  of private occupancy of a room, dwelling or premises that a person
                  occupies, committed by or on behalf of its owner, landlord or lessor;
        d.        Oral or written publication, in any manner, of material that slanders or
                  libels a person or organization or disparages
                  goods, products or services;
        e.        Oral or written publication, in any manner, of material that violates a

        f.
        g.                                                ght, trade dress or slogan in your


Exhibit A-1 at LRS CG0001C NRA 01 13, p. 18 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 19 of 20.

                                                    36.

        The Policies exclude coverage for             unitive, exemplary, special or consequential

damages or the multiple portion of any damages award. Exhibit A-1 at LRS CG0001C NRA 01

13, p. 10 of 20; Exhibit A-2, at LRS CG0001C NRA 07 15, p. 10 of 20.

                                              37.

        The Policies require that PB Shooting Club notify Liberty as soon as practicable of any

claim made against an insured, as follows:

        2.        Duties In The Event Of Occurrence, Offense, Claim or Suit

                  a.     You must see to it that we are notified as soon as practicable of an


                                                                                                  10
 9:19-cv-00521-RMG-MGB            Date Filed 02/21/19        Entry Number 1       Page 11 of 17




                                                  ***

               b.     If a claim is received by any insured, you must:
                      (1)      Immediately record the specifics of the claim and date
                               received; and
                      (2)      Notify us as soon as practicable.
               c.     You and any other involved insured must:
                      (1)      Immediately send us copies of any demands, notices,
                               summonses or legal papers received in connection with the


Exhibit A-1 at LRS CG0001C NRA 01 13, p. 18 of 20; Exhibit A-2, at LRS CG0001C NRA 07

15, p. 13 of 20.

                   COUNT ONE – DECLARATORY JUDGMENT:
            NO “ BODI L Y I NJURY” OR “ PROPERTY DAM AGE” AL L EGED

                                                38.

       Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                39.



                                                              private use and enjoyment of their

property has been hindered by the shooting club. This does not constitute

                                                      . Indeed, the Lawsuit makes no mention of,

nor asserts any, actual physical damage to the Homeowners property or persons.

                                                40.

       As the Lawsuit does not contain



                                                41.

       As there is no covered bodily injury or property damage alleged, Liberty is entitled to a

declaration that it has no duty to defend or indemnify PB Shooting Club against the Lawsuit


                                                                                                 11
 9:19-cv-00521-RMG-MGB            Date Filed 02/21/19       Entry Number 1        Page 12 of 17




                    COUNT TWO – DECLARATORY JUDGMENT:
              NO “ PERSONAL AND ADVERTI SI NG I NJURY” AL L EGED

                                                42.

       Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                43.

       For Coverage to exis

alleged. The Lawsuit asserts the Homeowners

been

under the Policies            .

                                                44.

       As the Lawsuit does not contain

                                       Coverage B.

                                                45.

       As there is no covered personal and advertising injury alleged, Liberty is entitled to a

declaration that it has no duty to defend or indemnify PB Shooting Club against the Lawsuit



                  COUNT THREE – DECLARATORY JUDGMENT:
                CERTAIN DAMAGES NOT COVERED BY THE POLICY

                                                46.

       Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                47.

       The Lawsuit, in part, seeks injunctive relief against PB Shooting Club.




                                                                                                 12
 9:19-cv-00521-RMG-MGB             Date Filed 02/21/19      Entry Number 1        Page 13 of 17




                                                48.



                                                                            Injunctive relief is not

                     there is no coverage available under the Policies for this claim.

                                                49.

       The Lawsuit also seeks punitive damages.

                                                50.

       The Policy specifically excludes coverage for

                                                                          Thus, the Policies do not

cover any punitive damages award against PB Shooting Club.

                                                51.

       Liberty is entitled to a declaration that it has no duty to defend or indemnify PB Shooting

Club against the Lawsuit to the extent the Lawsuit seeks damages that are not covered by the

Policies, including but not limited to injunctive relief and punitive damages.

                     COUNT FOUR – DECLARATORY JUDGMENT:
                        LACK OF FORTUITY/OCCURRENCE

                                                52.

       Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                53.




                                                                                                 13
 9:19-cv-00521-RMG-MGB            Date Filed 02/21/19       Entry Number 1        Page 14 of 17




                                                54.

                                                      an accident or series of accidents, including

continuous or repeated exposure to substantially the same general harmful conditions

                                                55.

       Fortuity is a requirement as a matter of insurance law in order for there to coverage for

damage under the Policies.

                                                56.

       The Homeowners claims of nuisance are not fortuitous and/or there is no occurrence.

The Homeowners have been concerned with the noise levels and the impact of the shooting

range on their property and quiet enjoyment since before PB Shooting Club began operations.

PB Sho

                                                57.

       Accordingly, coverage under the Policies is excluded under the fortuitous loss doctrine

and no occurrence exists. Thus, Liberty owes no duty to defend or indemnify PB Shooting Club

against the Lawsuit.

                       COUNT FIVE – DECLARATORY JUDGMENT:
                        LATE NOTICE PRECLUDES COVERAGE

                                                58.

       Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                59.

       The Policies require that, as a condition precedent to coverage, PB Shooting Club provide



demands, notices, summonses or legal pape




                                                                                                 14
  9:19-cv-00521-RMG-MGB             Date Filed 02/21/19           Entry Number 1   Page 15 of 17




                                                  60.

        The Homeowners first complained to PB Shooting Club about its operations in March

2016, but PB Shooting Club did not notify Liberty of the complaints until May 2017. A fourteen-

month

                                                  61.

        Liberty was prejudiced by this delay. For example, PB Shooting Club engaged in

mediation and negotiation of this claim without informing Liberty. Thus, Liberty was not able to

participate in the potential resolution of this claim pre-suit.

                                                   62.

        Given the delay in providing notice, PB Shooting Club has breached a condition

precedent to coverage, and there is no coverage available for the Lawsuit.

                                                  63.

        Liberty is entitled to a declaration that it has no duty to defend or indemnify PB Shooting

Club against the Lawsuit.

                   COUNT SIX – DECLARATORY JUDGMENT
           NO COVERAGE FOR THE NON-SHOOTING CLUB DEFENDANTS

                                                  64.

        Liberty repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

                                                  65.

        None of the Non-Shooting Club Defendants are insureds under the Policies.

                                                  66.

        Even if the Non-Shooting Club Defendants were insureds under the Policies (which they

were not), coverage would still be barred for all of the same reasons that coverage is barred for

PB Shooting Club as described in Counts 1 through 5 of this Complaint.

                                                                                                  15
 9:19-cv-00521-RMG-MGB            Date Filed 02/21/19     Entry Number 1        Page 16 of 17




                                              67.

       Liberty is entitled to a declaration that it has no duty to defend or indemnify any of the

Non-Shooting Club Defendants against the Lawsuit.

       WHEREFORE, Liberty prays for judgment:

       (1)    Declaring that Liberty has no duty to defend or indemnify PB Shooting Club in

              the Lawsuit or otherwise provide coverage for the Homeowners

              resulting the operation of                     gun range;

       (2)    Declaring that there is no covered bodily injury or property damage alleged, and

              Liberty is entitled to a declaration that it has no duty to defend or indemnify PB



       (3)    Declaring that there is no covered personal and advertising injury alleged, and

              Liberty is entitled to a declaration that it has no duty to defend or indemnify PB



       (4)    Declaring that Liberty is entitled to a declaration that it has no duty to defend or

              indemnify PB Shooting Club against the Lawsuit to the extent the Lawsuit seeks

              damages that are not covered by the Policies, including but not limited to

              injunctive relief and punitive damages;

       (5)    Declaring coverage under the Policies is excluded under the fortuitous loss

              doctrine, and no occurrence exists. Thus, Liberty owes no duty to defend or

              indemnify PB Shooting Club against the Lawsuit;

       (6)    Declaring that PB Shooting Club has breached a condition precedent to coverage

              by not providing timely notice, and there is no coverage available for the Lawsuit;




                                                                                               16
 9:19-cv-00521-RMG-MGB             Date Filed 02/21/19   Entry Number 1     Page 17 of 17




       (7)    Declaring that the Non-Shooting Club Defendants are not insureds under the

              Policies and that Liberty owes no duty to defend or indemnify the Non-Shooting

              Club Defendants against the Lawsuit; and

       (8)    Awarding Liberty such other and further relief as the Court may deem just and

              proper.



                                            HARVEY & BATTEY, P. A.

                                            /s/Thomas A. Holloway
                                            Thomas A. Holloway
                                            (Federal Court ID: 6875)
                                            1001 Craven Street
                                            Post Office Box 1107 (29901)
                                            Beaufort, SC 29902
                                            Telephone: (843)524-3109
This 21st day of February, 2019.            Facsimile: (843) 524-6973
Beaufort, South Carolina                    Attorneys for the Plaintiff

OF COUNSEL:

1180 W. Peachtree Street, Suite 1600        Paul L. Fields, Jr. (PHV Motion Forthcoming)
Atlanta, GA 30300                           Georgia Bar No.: 003420
Telephone: (404) 214-1250                   Gregory L. Mast (PHV Motion Forthcoming)
Facsimile: (404) 214-1251                   Georgia Bar No. 476191
pfields@fieldshowell.cm                     Rachel E. Hudgins (PHV Motion Forthcoming)
gmast@fieldshowell.com                      Georgia Bar No. 123342
rhudgins@fieldshowell.com                   Attorneys for Plaintiff




                                                                                           17
